DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 02/24/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Note that the foreign reference has been considered, but the NPL document was not because there was no explanation in English.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All independent claims substantially recite: “reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during a first time period in the power-up reading operation according to a power on reading signal;”  No support is found in the original specification for reading the mark bit “in the power-up reading operation”.  The specification states: “The power-up reading operation is carried out during the reading time period TA according to a power-on reading signal PREAD, and the mark bit of the memory block in the memory array can be read during the reading time period TA. By sensing a value of the mark bit, whether the corresponding memory block has been operated on with a post-program operation can be determined. If, as determined by the mark bit, the corresponding memory block has not been operated on with the post-program operation, a negative voltage is applied to a plurality of un-selected word lines UWL for the power-up reading operation to operate normally, the power-up reading operation operating after the power-up time period TA (for example, at a time point t1).”  Specification paragraph 0021.  Based on the disclosure the mark bit is read before the power up reading operation not “in the power-up reading operation” as claimed. 
All independent claims substantially recite: “reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during a first time period in the power-up reading operation according to a power on reading signal”.  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  MPEP § 2161.01(I).  No explanation is provided in the specification for showing how the “reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during a first time period in the power-up reading operation” happens “according to a power on reading signal”.
All dependent claims are rejected as containing the limitations of the claims from which they depend.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 substantially recite: “operating a power-up reading operation after the power-up time period, and reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during a first time period in the power-up reading operation”.  It is not clear whether the step of reading of the mark bit constitutes the recited “power-up reading operation” or if the “power-up reading operation” must be different than “reading the mark bit”.  If they are different, it is not clear what the “power-up reading operation” is referring to.  Note that the “power-up reading operation” is not otherwise limited by the claim language so it is not clear what steps this operation requires (other than reading the mark bit).  
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajimoto (US 2009/0244976) and Crippa (Memories in Wireless Systems; Chapter 2 Nonvolatile Memories: NOR vs. NAND Architectures, 2008).
Claim 1 (Currently Amended). A recover and read method, adapted for a NOR flash memory apparatus, comprising: (For an intended use in the preamble, see MPEP § 2111.02.) 
operating a power-up process on the NOR flash memory apparatus during a power-up time period that is a time period for a voltage level of an operation power voltage to raise from 0V to a threshold value; operating a power-up reading operation after the power-up time period, and reading a mark bit that is stored in a memory block in a memory array of the flash memory apparatus during a first time period in the power-up reading operation according to a power on reading signal; (Kajimoto teaches: “Namely, upon an initializing operation after power-on” Kajimoto paragraph 0113.  “The shift latch 56 latches the output signal of the gate circuit 54 upon activation of the latch designation signal LAT. The shift latch 56 sequentially shift-in/shift-out erase flags EF (EF1, EF2, EF3, . . . , EFk) serially read from the erase management table in accordance with a shift clock signal SFT and latches the same therein. Namely, upon an initializing operation after power-on or system reset, the shift latch 56 stores erase state flags stored in the erase management table therein according to a shift operation. Even though the stored data are erased upon power shutdown, the shift latch 56 is capable of reliably storing the erase state flag corresponding to the state of each corresponding word line upon the initialization. As the shift latch 56, there can be used a scan register that configures a boundary scan path standardized as a test standard.”  Kajimoto paragraph 0113.  “FIG. 16 is a diagram schematically showing one example of another configuration of the erase management table. In FIG. 16, an erase management table 72 (7) is provided within a flash memory 70. The erase management table 72 is comprised of, for example, a register file such as an SRAM (static random access memory). A memory cell array 1 is divided into memory blocks every well 10. One memory block (well region) 10A in the memory cell array 1 is used as an erase state flag storage area. Upon power-on or rising after system resetting, the memory block 10A transfers the corresponding erase state flag stored therein to the erase management table 72 and stores the erase state flag in each word line unit. The control circuit 4 obtains access to the erase management table 72 upon data writing and thereby read and updates the corresponding erase state flag.”  Kajimoto paragraph 0124.  See also Kajimoto figure 16. Note that this teaches reading from the memory block as part of the process.  Note that the “power-up time period” is only constrained by an unnamed voltage threshold.) and in response to determining that the mark bit is not in a cleared state, applying a negative voltage to a plurality of un-selected word lines in a second time period during the power-up reading operation wherein the first time period is earlier than the second time period.  (Kajimoto shows the Source line at ground potential and the wordline as voltage VR.  See Kajimito figure 7.  “When the command indicative of the erasing or writing of data is applied, the control circuit 4 refers to the erase management table 7 (Steps S4 and S5). When the write command indicative of data writing is given at this time, the control circuit 4 shown in FIG. 1 refers to the erase management table 7 (Step S4) and determines based on the write state flag whether the memory cell coupled to its corresponding word line designated by the address signal AD is in a write state (Step S6). When the addressed word line is in the write state, the control circuit 4 then determines whether the designated memory cell (word line) is in either the physical erase state or the logical erase state (Step S7).”  Kajimoto paragraph 0079.  “when the erasure of the stored data is designated at Step S2, it is first determined by reference to the write state flag of the erase management table 7 (Step S5) whether the corresponding word line is in a non-write state (Step S15). When the corresponding word line is in the non-write state, the erasing becomes unnecessary and is completed. [0095] On the other hand, when the corresponding word line is in the write state, it is determined by reference to the erase state flag of the corresponding word line whether the corresponding word line is in the logical erase state (Step S16). When the corresponding word line is in the logical erase state, erasing in the well unit, i.e., the physical erase is conducted for erasing of the stored data (Step S17).” Kajimoto paragraphs 0094-0095.  
The previously cited art does not discuss applying negative voltages to the wordline (with respect to ground) during the erase operations.
Crippa teaches: “The erase verify consists in checking that the cell current is high enough to distinguish between erased and programmed cells. A reference cell (called erase verify, EV) is used for the current comparison; the erase pulse and verify sequence goes on until all the cells of the sector to be erased show a current greater than EV (or at least equal to it). Since the erase pulse is applied globally to the whole sector . . . and since the erase speed is different for each cell, when the slowest cells reach EV level, the fastest cells will be highly depleted. To recover the cells in such condition, during the second phase of the algorithm, named “soft-program and depletion verify,” the depleted cells are programmed so as to have only enough threshold voltage to reduce to zero their leakage current. The soft-program applies program pulses (by CHE) until the threshold voltages of the cells of the sector are higher than that of the Depletion Verify (DV) reference cell. If it is possible to generate negative voltages on-chip, the unselected wordlines may be biased with negative voltage, so as to reduce to zero the leakage current contribution during the verify operation.”  Crippa page 47 last paragraph, continued onto page 48.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Crippa before the effective filing date because applying negative voltage to wordlines helps correctly set the voltage during erasure of NOR memory.  See also Crippa sections 2.4-2.4.1 explaining how erasure works in NOR memory, specifically: Crippa page 45, section 2.4, first paragraph; Crippa page 45, section 2.4, 3rd paragraph; Crippa page 47, paragraph 4.)
Claim 2 (Original). The recover and read method as claimed in claim 1, wherein 
the mark bit is used to record whether the corresponding memory block is erased or not. (“In FIG. 4, the erase management table 7 includes an area 7a for storing word line addresses therein, an area 7b for storing flags each indicative of an erase state therein and an area 7c for storing flags each indicative of a write state therein.” Kajimoto paragraph 0064.  “The respective word line addresses are stored in the word line address storage area 7a, and the flags each indicative of the erase state are stored in the erase state flag storage area 7b in association with the word line addresses.”  Kajimoto paragraph 0065.)
Claim 3 (Previously Presented). The recover and read method as claimed in claim 1, wherein operating the power-up process on the NOR flash memory apparatus during the power-up time period comprises: 
raising an operation power voltage from 0V to a pre-set voltage level; and sensing the voltage level of the operation power voltage, and setting the power-up time period in response to determining that the voltage level of the operation power voltage is higher than the threshold voltage. (“The read of a nonvolatile memory cell is done applying convenient voltages to its terminals and measuring the current that flows into the cell.”  Crippa section 2.2, last paragraph.  “In NOR Flash memories, the read of a matrix cell is done in a differential way, i.e., making a comparison between the current of the read cell and the current of a reference cell which is physically identical to the matrix cell and biased with the same voltages VGS and VDS.”  Crippa section 2.2.1, first paragraph.  “Since the read voltage VREAD applied to the control gate is the same, the “written” cell (logic “0”) sinks a current IDSW lower than the current sunk by the “erased” cell (logic “1”) IDSE. To distinguish correctly the two characteristics it is necessary to act on the threshold voltage of the reference cell so that its characteristic is placed between the erased and the written cell characteristics. In this way, if the same VGS is applied to all cells (VREAD, in Fig. 2.1), the cell will be recognized as erased if its current is higher with respect to the current of the reference cell IDSR; vice versa, it will be seen as written. The current of the cells is converted into a voltage by means of a current to voltage converter (I/V), a circuit able to supply to the output a voltage whose value depends on the value of the current at its input. The voltages are then compared through a voltage comparator which gives at its output the cell status: the logic levels “0” or “1” (Fig. 2.2).”  Crippa page 34, second paragraph.  See also crippa figure 2.1.  Note also that the recited “setting the power-up time period in response to determining” that a “voltage is higher than a threshold” reads on bounding an undefined time period by referencing an undefined threshold resulting in a claim scope in which neither are meaningfully bounded (i.e. the time at which any voltage is reached reads on the time period).) 
Claim 4 (Original). The recover and read method as claimed in claim 3, wherein operating the power-up reading operation after the power-up time period comprises: 
operating the power-up reading operation when the voltage level of the operation power voltage is higher than the threshold voltage. (See rejection of claim 3 above.)
Claim 5 (Original). The recover and read method as claimed in claim 1, further comprising: 
receiving a recover command; and (“When the access request is given, the control circuit 4 shown in FIG. 1 determines whether the given command is of a read command for instructing the reading of data, a write command for instructing the writing of data or an erase command for instructing the erasure of stored data (Step S2).”  Kajimoto paragraph 0074.) deciding whether to operate a post-program operation on the memory block according to the recover command and the mark bit. (The recited “deciding whether to . . .” implies but does not require any steps to be performed or limit to a particular structure.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP § 2111.04. 
In the interest of compact prosecution note that Kajimoto teaches: “[0094] On the other hand, when the erasure of the stored data is designated at Step S2, it is first determined by reference to the write state flag of the erase management table 7 (Step S5) whether the corresponding word line is in a non-write state (Step S15). When the corresponding word line is in the non-write state, the erasing becomes unnecessary and is completed. [0095] On the other hand, when the corresponding word line is in the write state, it is determined by reference to the erase state flag of the corresponding word line whether the corresponding word line is in the logical erase state (Step S16). When the corresponding word line is in the logical erase state, erasing in the well unit, i.e., the physical erase is conducted for erasing of the stored data (Step S17). On the other hand, when the corresponding word line is in the physical erase state, the addressed word line is set to the logical erase state (Step S18). These erase operations are similar to the erase operations executed at Steps S8 and S11, and their details will not be repeated. [0096] After these erase operations, the erase management table 7 is updated (Step S19). Upon updating of the erase management table 7, the erase state flag is set to a value indicative of the executed erase state and the write flag is set to the non-write state.”  Kajimoto paragraphs 0094-0096.)
Claim 6 (Previously Presented). The recover and read method as claimed in claim 5, wherein deciding whether to operate the post-program operation on the memory block according to the recover command and the mark bit comprises: 
if the mark bit is not in the cleared state, operating the post-program operation on the memory block according to the recover command and the mark bit.  (See rejection of claim 5.  Note also that operating “according to” the command and bit does not require any steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.  Note that where the “command” and “mark bit” do not require any operations, no operations are required to read on this claim language.)  
Claim 7 (Original). The recover and read method as claimed in claim 6, further comprising: 
clearing the mark bit after the post-program operation on the memory block has been completed.  (“As one example, when the erase state flag is "0", it indicates a physical erase state (first erase state), and when the erase state flag is set to "1", it indicates a logical erase state (second erase state). This physical erase indicates the operation of pulling out electrons from the floating gate FG to the well side thereby to perform erasing as in the normal manner. The logical erase indicates the operation of simply shifting a voltage level of a data read criterion (threshold voltage criterion) of each memory cell without performing such pulling out of the electrons from the floating gate thereby to perform equivalent erasing.”  Kajimoto paragraph 0065.  “Flags each indicative of whether the corresponding word line is in a write state in association with each word line, are stored in the write state flag storage area 7c. When the write state flag is set to "0" by way of example, it indicates that the corresponding word line is in a non-write state and an erase state. When the write state flag is set to "1", it indicates that the corresponding word line is in the write state.”  Kajimoto paragraph 0066.  “[0096] After these erase operations, the erase management table 7 is updated (Step S19). Upon updating of the erase management table 7, the erase state flag is set to a value indicative of the executed erase state and the write flag is set to the non-write state.”  Kajimoto paragraph 0096.)
Claim 8 (Original). The recover and read method as claimed in claim 1, further comprising: 
receiving a write command; (“When the access request is given, the control circuit 4 shown in FIG. 1 determines whether the given command is of a read command for instructing the reading of data, a write command for instructing the writing of data or an erase command for instructing the erasure of stored data (Step S2).”  Kajimoto paragraph 0074.) and deciding whether to operate a post-program operation on the memory block according to the write command and the mark bit.  (“When the write command indicative of data writing is given at this time, the control circuit 4 shown in FIG. 1 refers to the erase management table 7 (Step S4) and determines based on the write state flag whether the memory cell coupled to its corresponding word line designated by the address signal AD is in a write state (Step S6). When the addressed word line is in the write state, the control circuit 4 then determines whether the designated memory cell (word line) is in either the physical erase state or the logical erase state (Step S7).”  Kajomoto paragraph 0079.  “When the memory cell for the addressed word line is in the physical erase state, the logical erase is executed on the addressed word line (Step S8). In this case, the word line read voltage VR corresponding to the read criterion given to the word line is simply changed from the voltage VR1 to the voltage VR2 (refer to FIG. 5). Thereafter, writing into the memory cell coupled to the addressed word line is executed in accordance with external write data (Step S9).”  Kajomoto paragraph 0080.)
Claim 9 (Original). The recover and read method as claimed in claim 8, wherein deciding whether to operate the post-program operation on the memory block according to the write command and the mark bit comprises: 
if the mark bit is not in a cleared state, operating the post-program operation on the memory block according to the write command and the mark bit.  (See rejection of claim 8 including step S6.  See also Kajimoto figure 6.  Note also that operating a memory block “according to . . .” does not require any steps to be performed or limit to a particular structure.  See MPEP §§ 2111.04 and 2103.)
Claim 10 (Original). The recover and read method as claimed in claim 9, further comprising: 
clearing the mark bit after the post-program operation on the memory block has been completed.  (“After the writing at Step S9, the erase management table 7 is updated. Namely, the erase state flag of the addressed word line is changed from the physical erase state to the logical erase state. The write flag is held in a write state.” Kajimoto paragraph 0085.  See also Kajimoto figure 6.)
Claim 11 (Currently Amended). A NOR flash memory apparatus, comprising: 
at least one memory array each having at least one memory block; a memory controller, coupled to the at least one memory block, the memory controller being configured to: (“The control circuit 4 comprises, for example, a sequence controller and activates internal control signals in a predetermined sequence in accordance with an external command CMD.”  Kajimoto paragraph 0103.  See also figure 13.) operate a power-up process on the NOR flash memory apparatus during a power-up time period that is a time period for a voltage level of an operation power voltage to raise from 0V to a threshold value; operate a power-up reading operation after the power-up time period; read a mark bit that is stored in the memory block of the flash memory apparatus during a first time period in the power-up reading operation according to a power on reading signal; and in response to determining that the mark bit is not in a cleared state, apply a negative voltage to a plurality of un-selected word lines in a second time period the power-up reading operation , wherein the first time period is earlier than the second time period.  (See rejection of claim 1.)
Claim 12 (Original). The NOR flash memory apparatus as claimed in claim 11, wherein
the mark bit is used to record whether the corresponding memory block is erased or not. (See rejection of claim 2.)
Claim 13 (Previously Presented). The NOR flash memory apparatus as claimed in claim 11, wherein 
the memory controller senses the voltage level of the operation power voltage of the memory block, and sets the power-up time period in response to determining that the voltage level of the operation power voltage is higher than the threshold voltage. (See rejection of claim 3.)
Claim 14 (Original). The NOR flash memory apparatus as claimed in claim 13, wherein 
the memory controller operates the power-up reading operation when the voltage level of the operation power voltage is higher than the threshold voltage. (See rejection of claim 4.)
Claim 15 (Original). The NOR flash memory apparatus as claimed in claim 11, wherein 
the memory controller further receives a recover command, and decides whether to operate a post-program operation on the memory block according to the recover command and the mark bit. (See rejection of claim 5.)
Claim 16 (Previously Presented). The NOR flash memory apparatus as claimed in claim 15, wherein 
the memory controller operates the post-program operation on the memory block according to the recover command and the mark bit if the mark bit is not in the cleared state. (See rejection of claim 6.)
Claim 17 (Original). The NOR flash memory apparatus as claimed in claim 16, wherein 
the memory controller further clears the mark bit after the post-program operation on the memory block has been completed.  (See rejection of claim 7.)
Claim 18 (Original). The NOR flash memory apparatus as claimed in claim 11, wherein 
the memory controller further receives a write command, and decides whether to operate a post-program operation on the memory block according to the write command and the mark bit. (See rejection of claim 8.)
Claim 19 (Original). The NOR flash memory apparatus as claimed in claim 18, wherein 
the memory controller operates the post-program operation on the memory block according to the write command and the mark bit if the mark bit is not in a cleared state. (See rejection of claim 9.)
Claim 20 (Original). The NOR flash memory apparatus as claimed in claim 19, wherein 
the memory controller clears the mark bit after the post-program operation on the memory block has been completed. (See rejection of claim 10.)

Response to Arguments
Applicant's arguments filed 02/25/21 have been fully considered but they are not persuasive.
Rejections under 35 USC § 112a:
Applicant states that the specification shows the “mark bit” being read and the “power-up reading operation” both occurring during the time period TA.  This may support both operations happening in the same time period, but fails to support both operations happening concurrently, given that the specification also appears to show the “power-up reading operation” occurring in response to the state of the mark bit.  Note that Applicant’s arguments appear to require a material change the specification.  
Rejections under 35 USC § 112b:
Applicant states that dividing the power up reading operation into two different time periods addresses the issues under §112b.  No specific arguments are put forth.  It is not clear how this overcomes the issues described in the rejection above.  
Rejections under 35 USC § 103:
Applicant appears to argue that the negative voltage is claimed as occurring after a power up sequence is complete, and that this would be inconsistent with the negative voltage in the cited art because the cited art also teaches using a command.  It is not clear how the command would be inconsistent with the claimed subject matter. 
Applicant appears to argue that erase verification is inconsistent with the claimed subject matter, but no support for this is understood from applicant’s arguments.  Not that if there is some specific inventive concept or advantage to the claimed subject matter that would be inconsistent with erase verification, that may be argued or the claimed may be amended to bring this out.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139